
	
		II
		Calendar No. 183
		111th CONGRESS
		1st Session
		S. 369
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Kohl (for himself,
			 Mr. Grassley, Mr. Feingold, Mr.
			 Durbin, Mr. Brown,
			 Ms. Collins, Ms. Klobuchar, Mr. Nelson
			 of Florida, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 15, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit brand name drug companies from compensating
		  generic drug companies to delay the entry of a generic drug into the
		  market.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Access to Affordable Generics
			 Act.
		2.Congressional findings and declaration of
			 purposes
			(a)FindingsThe Congress finds that—
				(1)prescription drugs make up 10 percent of
			 the national health care spending but for the past decade have been one of the
			 fastest growing segments of health care expenditures;
				(2)67 percent of all prescriptions dispensed
			 in the United States are generic drugs, yet they account for only 20 percent of
			 all expenditures;
				(3)generic drugs, on average, cost 30 to 80
			 percent less than their brand-name counterparts;
				(4)consumers and the health care system would
			 benefit from free and open competition in the pharmaceutical market and the
			 removal of obstacles to the introduction of generic drugs;
				(5)full and free competition in the
			 pharmaceutical industry, and the full enforcement of antitrust law to prevent
			 anticompetitive practices in this industry, will lead to lower prices, greater
			 innovation, and inure to the general benefit of consumers;
				(6)the Federal Trade Commission has determined
			 that some brand name pharmaceutical manufacturers collude with generic drug
			 manufacturers to delay the marketing of competing, low-cost, generic
			 drugs;
				(7)collusion by pharmaceutical manufacturers
			 is contrary to free competition, to the interests of consumers, and to the
			 principles underlying antitrust law;
				(8)in 2005, two appellate court decisions
			 reversed the Federal Trade Commission’s long-standing position, and upheld
			 settlements that include pay-offs by brand name pharmaceutical manufacturers to
			 generic manufacturers designed to keep generic competition off the
			 market;
				(9)in the 6 months following the March 2005
			 court decisions, the Federal Trade Commission found there were three settlement
			 agreements in which the generic received compensation and agreed to a
			 restriction on its ability to market the product;
				(10)the FTC found that 1/2
			 of the settlements made in 2006 and 2007 between brand name and generic
			 companies, and over 2/3 of the settlements with generic
			 companies with exclusivity rights that blocked other generic drug applicants,
			 included a pay-off from the brand name manufacturer in exchange for a promise
			 from the generic company to delay entry into the market; and
				(11)settlements which include a payment from a
			 brand name manufacturer to a generic manufacturer to delay entry by generic
			 drugs are anti-competitive and contrary to the interests of consumers.
				(b)PurposesThe purposes of this Act are—
				(1)to enhance competition in the
			 pharmaceutical market by prohibiting anticompetitive agreements and collusion
			 between brand name and generic drug manufacturers intended to keep generic
			 drugs off the market;
				(2)to support the purpose and intent of
			 antitrust law by prohibiting anticompetitive agreements and collusion in the
			 pharmaceutical industry; and
				(3)to clarify the law to prohibit payments
			 from brand name to generic drug manufacturers with the purpose to prevent or
			 delay the entry of competition from generic drugs.
				3.Unlawful compensation for delay
			(a)In
			 generalThe Clayton Act (15 U.S.C. 12 et seq.) is amended by
			 inserting after section 28 the following:
				
					29.Unlawful interference with generic
				marketing
						(a)It shall be unlawful under this Act for any
				person, in connection with the sale of a drug product, to directly or
				indirectly be a party to any agreement resolving or settling a patent
				infringement claim in which—
							(1)an ANDA filer receives anything of value;
				and
							(2)the ANDA filer agrees not to research,
				develop, manufacture, market, or sell the ANDA product for any period of
				time.
							(b)Nothing in this section shall prohibit a
				resolution or settlement of patent infringement claim in which the value paid
				by the NDA holder to the ANDA filer as a part of the resolution or settlement
				of the patent infringement claim includes no more than the right to market the
				ANDA product prior to the expiration of the patent that is the basis for the
				patent infringement claim.
						(c)In this section:
							(1)The term agreement means
				anything that would constitute an agreement under section 1 of the Sherman Act
				(15 U.S.C. 1) or section 5 of the Federal Trade Commission Act (15 U.S.C.
				45).
							(2)The term agreement resolving or
				settling a patent infringement claim includes, any agreement that is
				contingent upon, provides a contingent condition for, or is otherwise related
				to the resolution or settlement of the claim.
							(3)The term ANDA means an
				abbreviated new drug application, as defined under section 505(j) of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)).
							(4)The term ANDA filer means a
				party who has filed an ANDA with the Food and Drug Administration.
							(5)The term ANDA product means
				the product to be manufactured under the ANDA that is the subject of the patent
				infringement claim.
							(6)The term drug product means a
				finished dosage form (e.g., tablet, capsule, or solution) that contains a drug
				substance, generally, but not necessarily, in association with one or more
				other ingredients, as defined in section 314.3(b) of title 21, Code of Federal
				Regulations.
							(7)The term NDA means a new drug
				application, as defined under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(b)).
							(8)The term NDA holder
				means—
								(A)the party that received FDA approval to
				market a drug product pursuant to an NDA;
								(B)a party owning or controlling enforcement
				of the patent listed in the Approved Drug Products With Therapeutic Equivalence
				Evaluations (commonly known as the FDA Orange Book) in
				connection with the NDA; or
								(C)the predecessors, subsidiaries, divisions,
				groups, and affiliates controlled by, controlling, or under common control with
				any of the entities described in subclauses (i) and (ii) (such control to be
				presumed by direct or indirect share ownership of 50 percent or greater), as
				well as the licensees, licensors, successors, and assigns of each of the
				entities.
								(9)The term patent infringement
				means infringement of any patent or of any filed patent application, extension,
				reissue, renewal, division, continuation, continuation in part, reexamination,
				patent term restoration, patents of addition and extensions thereof.
							(10)The term patent infringement
				claim means any allegation made to an ANDA filer, whether or not
				included in a complaint filed with a court of law, that its ANDA or ANDA
				product may infringe any patent held by, or exclusively licensed to, the NDA
				holder of the drug
				product.
							.
			(b)RegulationsThe
			 Federal Trade Commission may, by rule promulgated under section 553 of title 5,
			 United States Code, exempt certain agreements described in section 29 of the
			 Clayton Act, as added by subsection (a), if the Commission finds such
			 agreements to be in furtherance of market competition and for the benefit of
			 consumers. Consistent with the authority of the Commission, such rules may
			 include interpretive rules and general statements of policy with respect to the
			 practices prohibited under section 29 of the Clayton Act.
			4.Notice and certification of
			 agreements
			(a)Notice of all agreementsSection 1112(c)(2) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (21 U.S.C. 3155
			 note) is amended by—
				(1)striking the Commission the
			 and inserting the Commission (1) the; and
				(2)inserting before the period at the end the
			 following: ; and (2) a description of the subject matter of any other
			 agreement the parties enter into within 30 days of an entering into an
			 agreement covered by subsection (a) or (b).
				(b)Certification of agreementsSection 1112 of such Act is amended by
			 adding at the end the following:
				
					(d)CertificationThe Chief Executive Officer or the company
				official responsible for negotiating any agreement required to be filed under
				subsection (a), (b), or (c) shall execute and file with the Assistant Attorney
				General and the Commission a certification as follows: I declare under
				penalty of perjury that the following is true and correct: The materials filed
				with the Federal Trade Commission and the Department of Justice under section
				1112 of subtitle B of title XI of the Medicare Prescription Drug, Improvement,
				and Modernization Act of 2003, with respect to the agreement referenced in this
				certification: (1) represent the complete, final, and exclusive agreement
				between the parties; (2) include any ancillary agreements that are contingent
				upon, provide a contingent condition for, or are otherwise related to, the
				referenced agreement; and (3) include written descriptions of any oral
				agreements, representations, commitments, or promises between the parties that
				are responsive to subsection (a) or (b) of such section 1112 and have not been
				reduced to
				writing..
					.
			5.Forfeiture of 180-day exclusivity
			 periodSection 505 of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)(V)) is amended
			 by inserting section 29 of the Clayton Act or after that
			 the agreement has violated.
		
	
		1.Short titleThis Act may be cited as the
			 Preserve Access to Affordable Generics
			 Act.
		2.Congressional findings
			 and declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)In 1984, the Drug Price
			 Competition and Patent Term Restoration Act (Public Law 98–417) (referred to in
			 this Act as the 1984 Act), was enacted with the intent of
			 facilitating the early entry of generic drugs while preserving incentives for
			 innovation.
				(2)Prescription drugs make
			 up 10 percent of the national health care spending but for the past decade have
			 been one of the fastest growing segments of health care expenditures.
				(3)Until recently, the 1984
			 Act was successful in facilitating generic competition to the benefit of
			 consumers and health care payers – although 67 percent of all prescriptions
			 dispensed in the United States are generic drugs, they account for only 20
			 percent of all expenditures.
				(4)Generic drugs cost
			 substantially less than brand name drugs, with discounts off the brand price
			 sometimes exceeding 90 percent.
				(5)Federal dollars currently
			 account for an estimated 30 percent of the $235,000,000,000 spent on
			 prescription drugs in 2008, and this share is expected to rise to 40 percent by
			 2018.
				(6)(A)In recent years, the
			 intent of the 1984 Act has been subverted by certain settlement agreements
			 between brand companies and their potential generic competitors that make
			 reverse payments which are payments by the brand company to the
			 generic company.
					(B)These settlement
			 agreements have unduly delayed the marketing of low-cost generic drugs contrary
			 to free competition, the interests of consumers, and the principles underlying
			 antitrust law.
					(C)Because of the price
			 disparity between brand name and generic drugs, such agreements are more
			 profitable for both the brand and generic manufacturers than competition, and
			 will become increasingly common unless prohibited.
					(D)These agreements result
			 in consumers losing the benefits that the 1984 Act was intended to
			 provide.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to enhance competition in
			 the pharmaceutical market by stopping anticompetitive agreements between brand
			 name and generic drug manufacturers that limit, delay, or otherwise prevent
			 competition from generic drugs; and
				(2)to support the purpose
			 and intent of antitrust law by prohibiting anticompetitive practices in the
			 pharmaceutical industry that harm consumers.
				3.Unlawful compensation
			 for delay
			(a)In
			 generalThe Federal Trade Commission Act (15 U.S.C. 44 et seq.)
			 is amended by—
				(1)redesignating section 28
			 as section 29; and
				(2)inserting before section
			 29, as redesignated, the following:
					
						28.Preserving access to
				affordable generics
							(a)In general
								(1)Enforcement
				proceedingThe Federal Trade Commission may initiate a proceeding
				to enforce the provisions of this section against the parties to any agreement
				resolving or settling, on a final or interim basis, a patent infringement
				claim, in connection with the sale of a drug product.
								(2)Presumption
									(A)In
				generalSubject to subparagraph (B), in such a proceeding, an
				agreement shall be presumed to have anticompetitive effects and be unlawful
				if—
										(i)an ANDA filer receives
				anything of value; and
										(ii)the ANDA filer agrees to
				limit or forego research, development, manufacturing, marketing, or sales of
				the ANDA product for any period of time.
										(B)ExceptionThe
				presumption in subparagraph (A) shall not apply if the parties to such
				agreement demonstrate by clear and convincing evidence that the procompetitive
				benefits of the agreement outweigh the anticompetitive effects of the
				agreement.
									(b)Competitive
				factorsIn determining whether the settling parties have met
				their burden under subsection (a)(2)(B), the fact finder shall consider—
								(1)the length of time
				remaining until the end of the life of the relevant patent, compared with the
				agreed upon entry date for the ANDA product;
								(2)the value to consumers of
				the competition from the ANDA product allowed under the agreement;
								(3)the form and amount of
				consideration received by the ANDA filer in the agreement resolving or settling
				the patent infringement claim;
								(4)the revenue the ANDA
				filer would have received by winning the patent litigation;
								(5)the reduction in the NDA
				holder's revenues if it had lost the patent litigation;
								(6)the time period between
				the date of the agreement conveying value to the ANDA filer and the date of the
				settlement of the patent infringement claim; and
								(7)any other factor that the
				fact finder, in its discretion, deems relevant to its determination of
				competitive effects under this subsection.
								(c)LimitationsIn
				determining whether the settling parties have met their burden under subsection
				(a)(2)(B), the fact finder shall not presume—
								(1)that entry would not have
				occurred until the expiration of the relevant patent or statutory exclusivity;
				or
								(2)that the agreement's
				provision for entry of the ANDA product prior to the expiration of the relevant
				patent or statutory exclusivity means that the agreement is pro-competitive,
				although such evidence may be relevant to the fact finder's determination under
				this section.
								(d)ExclusionsNothing
				in this section shall prohibit a resolution or settlement of a patent
				infringement claim in which the consideration granted by the NDA holder to the
				ANDA filer as part of the resolution or settlement includes only one or more of
				the following:
								(1)The right to market the
				ANDA product in the United States prior to the expiration of—
									(A)any patent that is the
				basis for the patent infringement claim; or
									(B)any patent right or other
				statutory exclusivity that would prevent the marketing of such drug.
									(2)A payment for reasonable
				litigation expenses not to exceed $7,500,000.
								(3)A covenant not to sue on
				any claim that the ANDA product infringes a United States patent.
								(e)Regulations and
				enforcement
								(1)RegulationsThe
				Federal Trade Commission may issue, in accordance with section 553 of title 5,
				United States Code, regulations implementing and interpreting this section.
				These regulations may exempt certain types of agreements described in
				subsection (a) if the Commission determines such agreements will further market
				competition and benefit consumers. Judicial review of any such regulation shall
				be in the United States District Court for the District of Columbia pursuant to
				section 706 of title 5, United States Code.
								(2)EnforcementA
				violation of this section shall be treated as a violation of section 5.
								(3)Judicial
				reviewAny person, partnership or corporation that is subject to
				a final order of the Commission, issued in an administrative adjudicative
				proceeding under the authority of subsection (a)(1), may, within 30 days of the
				issuance of such order, petition for review of such order in the United States
				Court of Appeals for the District of Columbia Circuit or the United States
				Court of Appeals for the circuit in which the ultimate parent entity, as
				defined at 16 C.F.R. 801.1(a)(3), of the NDA holder is incorporated as of the
				date that the NDA is filed with the Secretary of the Food and Drug
				Administration, or the United States Court of Appeals for the circuit in which
				the ultimate parent entity of the ANDA filer is incorporated as of the date
				that the ANDA is filed with the Secretary of the Food and Drug Administration.
				In such a review proceeding, the findings of the Commission as to the facts, if
				supported by evidence, shall be conclusive.
								(f)Antitrust
				lawsNothing in this section shall be construed to modify, impair
				or supersede the applicability of the antitrust laws as defined in subsection
				(a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)) and of section 5 of
				this Act to the extent that section 5 applies to unfair methods of competition.
				Nothing in this section shall modify, impair, limit or supersede the right of
				an ANDA filer to assert claims or counterclaims against any person, under the
				antitrust laws or other laws relating to unfair competition.
							(g)Penalties
								(1)ForfeitureEach
				person, partnership or corporation that violates or assists in the violation of
				this section shall forfeit and pay to the United States a civil penalty
				sufficient to deter violations of this section, but in no event greater than 3
				times the value received by the party that is reasonably attributable to a
				violation of this section. If no such value has been received by the NDA
				holder, the penalty to the NDA holder shall be shall be sufficient to deter
				violations, but in no event greater than 3 times the value given to the ANDA
				filer reasonably attributable to the violation of this section. Such penalty
				shall accrue to the United States and may be recovered in a civil action
				brought by the Federal Trade Commission, in its own name by any of its
				attorneys designated by it for such purpose, in a district court of the United
				States against any person, partnership or corporation that violates this
				section. In such actions, the United States district courts are empowered to
				grant mandatory injunctions and such other and further equitable relief as they
				deem appropriate.
								(2)Cease and
				desist
									(A)In
				generalIf the Commission has issued a cease and desist order
				with respect to a person, partnership or corporation in an administrative
				adjudicative proceeding under the authority of subsection (a)(1), an action
				brought pursuant to paragraph (1) may be commenced against such person,
				partnership or corporation at any time before the expiration of one year after
				such order becomes final pursuant to section 5(g).
									(B)ExceptionIn
				an action under subparagraph (A), the findings of the Commission as to the
				material facts in the administrative adjudicative proceeding with respect to
				such person's, partnership's or corporation's violation of this section shall
				be conclusive unless—
										(i)the terms of such cease
				and desist order expressly provide that the Commission's findings shall not be
				conclusive; or
										(ii)the order became final
				by reason of section 5(g)(1), in which case such finding shall be conclusive if
				supported by evidence.
										(3)Civil
				penaltyIn determining the amount of the civil penalty described
				in this section, the court shall take into account—
									(A)the nature,
				circumstances, extent, and gravity of the violation;
									(B)with respect to
				the violator, the degree of culpability, any history of violations, the ability
				to pay, any effect on the ability to continue doing business, profits earned by
				the NDA holder, compensation received by the ANDA filer, and the amount of
				commerce affected; and
									(C)other matters
				that justice requires.
									(4)Remedies in
				additionRemedies provided in this subsection are in addition to,
				and not in lieu of, any other remedy provided by Federal law. Nothing in this
				paragraph shall be construed to affect any authority of the Commission under
				any other provision of law.
								(h)DefinitionsIn this section:
								(1)AgreementThe
				term agreement means anything that would constitute an agreement
				under section 1 of the Sherman Act (15 U.S.C. 1) or section 5 of this
				Act.
								(2)Agreement resolving or
				settling a patent infringement claimThe term agreement
				resolving or settling a patent infringement claim includes any agreement
				that is entered into within 30 days of the resolution or the settlement of the
				claim, or any other agreement that is contingent upon, provides a contingent
				condition for, or is otherwise related to the resolution or settlement of the
				claim.
								(3)ANDAThe
				term ANDA means an abbreviated new drug application, as defined
				under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				355(j)).
								(4)ANDA
				filerThe term ANDA filer means a party who has
				filed an ANDA with the Food and Drug Administration.
								(5)ANDA
				productThe term ANDA product means the product to
				be manufactured under the ANDA that is the subject of the patent infringement
				claim.
								(6)Drug
				productThe term drug product means a finished
				dosage form (e.g., tablet, capsule, or solution) that contains a drug
				substance, generally, but not necessarily, in association with 1 or more other
				ingredients, as defined in section 314.3(b) of title 21, Code of Federal
				Regulations.
								(7)NDAThe
				term NDA means a new drug application, as defined under section
				505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)).
								(8)NDA
				holderThe term NDA holder means—
									(A)the party that received
				FDA approval to market a drug product pursuant to an NDA;
									(B)a party owning or
				controlling enforcement of the patent listed in the Approved Drug Products With
				Therapeutic Equivalence Evaluations (commonly known as the FDA Orange
				Book) in connection with the NDA; or
									(C)the predecessors,
				subsidiaries, divisions, groups, and affiliates controlled by, controlling, or
				under common control with any of the entities described in subparagraphs (A)
				and (B) (such control to be presumed by direct or indirect share ownership of
				50 percent or greater), as well as the licensees, licensors, successors, and
				assigns of each of the entities.
									(9)Patent
				infringementThe term patent infringement means
				infringement of any patent or of any filed patent application, extension,
				reissue, renewal, division, continuation, continuation in part, reexamination,
				patent term restoration, patents of addition and extensions thereof.
								(10)Patent infringement
				claimThe term patent infringement claim means any
				allegation made to an ANDA filer, whether or not included in a complaint filed
				with a court of law, that its ANDA or ANDA product may infringe any patent held
				by, or exclusively licensed to, the NDA holder of the drug product.
								(11)Statutory
				exclusivityThe term statutory exclusivity means
				those prohibitions on the approval of drug applications under clauses (ii)
				through (iv) of section 505(c)(3)(E) (5- and 3-year data exclusivity), section
				527 (orphan drug exclusivity), or section 505A (pediatric exclusivity) of the
				Federal Food, Drug, and Cosmetic Act
				.
								.
				(b)Effective
			 dateSection 28 of the Federal Trade Commission Act, as added by
			 this section, shall apply to all agreements described in section 28(a)(1) of
			 that Act entered into after November 15, 2009. Section 28(g) of the Federal
			 Trade Commission Act, as added by this section, shall not apply to agreements
			 entered into before the date of enactment of this Act.
			4.Notice and certification
			 of agreements
			(a)Notice of all
			 agreementsSection 1112(c)(2) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (21 U.S.C. 355 note) is amended
			 by—
				(1)striking the
			 Commission the and inserting the following: “the Commission—
					
						(1)the
						;
				(2)striking the period and
			 inserting ; and; and
				(3)inserting at the end the
			 following:
					
						(2)any other agreement the
				parties enter into within 30 days of entering into an agreement covered by
				subsection (a) or
				(b).
						.
				(b)Certification of
			 agreementsSection 1112 of such Act is amended by adding at the
			 end the following:
				
					(d)CertificationThe
				Chief Executive Officer or the company official responsible for negotiating any
				agreement required to be filed under subsection (a), (b), or (c) shall execute
				and file with the Assistant Attorney General and the Commission a certification
				as follows: I declare that the following is true, correct, and complete
				to the best of my knowledge: The materials filed with the Federal Trade
				Commission and the Department of Justice under section 1112 of subtitle B of
				title XI of the Medicare Prescription Drug, Improvement, and Modernization Act
				of 2003, with respect to the agreement referenced in this certification: (1)
				represent the complete, final, and exclusive agreement between the parties; (2)
				include any ancillary agreements that are contingent upon, provide a contingent
				condition for, or are otherwise related to, the referenced agreement; and (3)
				include written descriptions of any oral agreements, representations,
				commitments, or promises between the parties that are responsive to subsection
				(a) or (b) of such section 1112 and have not been reduced to
				writing..
					.
			5.Forfeiture of 180-day
			 exclusivity periodSection
			 505(j)(5)(D)(i)(V) of the Federal Food, Drug and Cosmetic Act (21 U.S.C.
			 355(j)(5)(D)(i)(V)) is amended by inserting section 28 of the Federal
			 Trade Commission Act or after that the agreement has
			 violated.
		6.Commission litigation
			 authoritySection 16(a)(2) of
			 the Federal Trade Commission Act (15 U.S.C. 56(a)(2)) is amended—
			(1)in subparagraph (D), by striking
			 or after the semicolon;
			(2)in subparagraph (E), by inserting
			 or after the semicolon; and
			(3)inserting after subparagraph (E) the
			 following:
				
					(F)under section
				28;
					.
			7.Statute of
			 limitationsThe Commission
			 shall commence any enforcement proceeding described in section 28 of the
			 Federal Trade Commission Act, as added by section 3, except for an action
			 described in section 28(g)(2) of the Federal Trade Commission Act, not later
			 than 3 years after the date on which the parties to the agreement file the
			 Notice of Agreement as provided by sections 1112(c)(2) and (d) of the Medicare
			 Prescription Drug Improvement and Modernization Act of 2003 (21 U.S.C. 355
			 note).
		8.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such Act or amendments to any person or circumstance shall not be affected
			 thereby.
		
	
		October 15, 2009
		Reported with an amendment
	
